Case 6:11-cv-01807-TAD-PJH Document 178 Filed 11/06/18 Page 1 of 2 PageID #: 732



                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF LOUISIANA
                                    LAFAYETTE DIVISION


 DENNIS R SPURGEON                                       CASE NO. 6:11-CV-01807

 VERSUS                                                  JUDGE DOUGHTY

 SWIFT GROUP L L C ET AL                                 MAGISTRATE JUDGE HANNA

                                       MINUTES OF COURT:
                                           Bench Trial
 Date:                  November 6, 2018      Presiding: Judge Terry A. Doughty
 Court Opened:          9:00 a.m.             Courtroom Deputy: Chris Guidry
 Court Adjourned:       1:45 p.m.             Court Reporter:       Gayle Wear
 Statistical Time:      3 Hrs./45 Min.        Courtroom:            CR2

                                              APPEARANCES
 Joseph R Ward Jr                                  For  Plaintiff
 Nicholas F Larocca Jr                             For  Defendants

                                              PROCEEDINGS
 CASE CALLED:

 NONJURY TRIAL DAY 2

  PROCEEDINGS:

 Testimony & evidence for the plaintiff, concluded
 Testimony & evidence for the defendant, concluded
 Rebuttal testimony & evidence received
 Evidence Closed

 RULINGS/COMMENTS:

 The official transcript of the bench trial has been requested by counsel and will be available within 14
 days.

 Post Trial briefing schedule issued. Plaintiff’s brief due to be filed 20 days after receipt of the official
 transcript. Defendant’s response is due 20 days thereafter. Plaintiff’s reply brief is due 7 days
 thereafter.

 Matter taken under advisement.
Case 6:11-cv-01807-TAD-PJH Document 178 Filed 11/06/18 Page 2 of 2 PageID #: 733
